Title: To Thomas Jefferson from Robert Smith, 8 February 1802
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir:
            Nav Dep 8th Feb 1802
          
          I have the honor to request your signature to the enclosed Commissions & Warrants—they are wanted for the Surgeon’s mate recently appointed—& for other Commd & Warrant long since appointed, who have lost their Commissions & Warrants—
          
          I have the honor to be, with great respect, Sir, Your mo. ob. st.
          
            Rt Smith
          
        